Appellant appeals from a decision and award made against him as the claimant’s employer and his insurance carrier by the Workmen’s Compensation Board which awarded claimant compensation for a period of disability. There is evidence to support the board’s findings that claimant’s accidental injuries occurred while she was in the appellant’s employ, and arose therefrom. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.